Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a divisional of U.S. Application 15/743,079, which issued as U.S.10,702,498, and which is a national stage of PCT/US2016/040553, filed 6/30/2016, claiming priority to U.S. Provisional Application Ser. No. 62/190,390, filed 7/9/2015.
Election/Restrictions
Claims 42-44 and 46-62 are pending. Applicant's election without traverse of the species below in the reply filed on 11/15/2021 is acknowledged.

    PNG
    media_image1.png
    106
    279
    media_image1.png
    Greyscale

Claim Objections
Claims 42, 44, 46, and 47 are objected to because each has an extraneous symbol, “”, in the definition of substituent R4. Additionally, these claims are unnecessarily complicated by the symbol L3, which is not a variable but rather a constant, -N(R6)-. Appropriate correction is required.
Claim Rejections – Improper Markush Grouping
Claims 42-44, 46-53, and 56-61 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The grouping encompasses compounds such as those below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

These compounds clearly lack the required common substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44, 46-53, and 56-61 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for example compounds does not reasonably provide enablement for the full scope of compounds encompassed by the recited genus and subgenera. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
This invention is in the area of methods of treatment by administration of compounds which are opioid receptor modulators.
The scope of the compounds claimed is vast. In addition to the hypothetical compounds depicted above in paragraph 4, the claims also encompass compounds in which A or B or both bear one or more cycloalkyl, heterocycloalkyl, aryl, and/or heteroaryl substituents, which may themselves be multiply substituted, including by cyclic substituents that are further substitutable, including by yet another level of substitutable cyclic moieties, as well as by multiple bromo, iodo, nitro, carboxy, and amino substituents. Additionally, the claims encompass compounds with many types of substituents: silyl, amino, amido, azido, alkoxy amido, carbamoyl, acetyl, acetoxy, cyano, nitro, hydrazinyl, sulfonamide, sulfonyl, arylalkyl, diarylalkyl, and many others as listed in the claims.
Additionally, the claims encompass compounds in which R1 and/or R2 is, among others, morpholinyl; piperidinyl; cycloalkyl substituted with alkoxy, aryloxy, amino, carboxy, cyano or nitro; alkyl substituted by cycloalkoxy, by aryloxy, by substituted aryloxy, or by heteroaryloxy such as pyridyloxy, benzimidazoloxy; or  R1 and R2 together form pyridyl, pyrazinyl, imidazolyl, or triazinyl.
However, the amount of guidance or direction in the specification is far from commensurate with the scope of the claims. There are no compounds among the examples with any, let alone multiple, nitro, bromo, iodo, or amino substituents. Indeed, there are no compounds among the examples with other than hydroxyl or methyl on Ring A and none with other than fluoro, oxo, methoxy, or hydroxymethyl on Ring B. In the examples Ring A is invariably phenyl or pyridyl. No example compounds have carbocyclic, heterocyclic, aryl or heteroaryl substituents on either Ring A or Ring B. No example compounds have a heterocycloalkyl ring between L1 and either R1 or R2. No example compounds have R1 and R2 other than hydrogen, methyl, or benzyl.
Predictability in chemistry, and even more so in biochemistry, depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. There are no compounds among the listed examples that have A or B Rings or substituent groups equal to most of the options encompassed by the claims. Since these compounds are not known in the art, the prior art provides no information to compensate for this absence. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. undue experimentation.

Allowable Subject Matter
Claims 54, 55, and 62 are objected to as depending from a rejected base claim but are otherwise allowable.	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner